Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 26, 2018.
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 11/6/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim.
Kim (KR 10-1827272) entitled "Extra High Pressure Processing of Ginseng Method" machine English translation provided, teaches in the abstract, ultra high pressure processing of ginseng to make red ginseng at a pressure of 550-600 MPa for 30 seconds to 2 minutes.  In paragraphs 16 and 18, the processing includes steaming for 1-2 hours at 96-98 degrees C. and drying.  In paragraph 37 an ultrasonic cleaning method is described.  In paragraph 116 the steps may be repeated up to 5 times.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim in view of Chen.
See the teachings of Kim above.
The claims differ from Kim in that the claims specify the ultrasonic treatment is under specific conditions.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat ginseng with both ultrasonic treatment and ultrahigh pressure treatment because Kim teaches performing both treatments to extract ginseng, and Chen teaches more specifically an example of specific conditions to perform ultrasound extraction of ginseng with the desired results.  No criticality is seen in the broad ranges of conditions claimed for extracting and no yields or other results are claimed.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (2003/0026858) teaches methods of making red ginseng extract.
Lee (KR 10-2014-0095928) teaches making black ginseng with ultra high pressure and ultrasound processing.

Zhang (J of Food Engineering) teaches extracting ginseng with ultra high pressure and ultrasound.
Ghafoor (J of the Science of Food and Agriculture) teaches high pressure extraction of ginseng.
In (J of Ginseng Res) teaches effects of steaming ginseng.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RALPH J GITOMER/Primary Examiner, Art Unit 1655